IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2428 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 147 DB 2017
                                :
           v.                   :          Attorney Registration No. 92320
                                :
JONATHAN DOUGLASS URSIAK,       :          (Luzerne County)
                                :
                Respondent      :


                                      ORDER


PER CURIAM


      AND NOW, this 14th day of December, 2017, upon consideration of the Verified

Statement of Resignation, Jonathan Douglass Ursiak is disbarred on consent from the

Bar of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply

with the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).